DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              HATTIE SHIP,
                               Appellant,

                                    v.

DORIS LARIVIERE, individually, DANIEL LARIVIERE, individually, and
      THE HERTZ CORPORATION, a foreign profit corporation,
                            Appellees.

                              No. 4D17-602

                              [July 27, 2017]

   Appeal of a non-final order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Jeffrey R. Levenson, Judge; L.T. Case
No. CACE15-22450(09).

   W. Tucker Craig and Scott C. Cochran of Billing, Cochran, Lyles, Mauro
& Ramsey, P.A., Fort Lauderdale, for appellant.

  Ken M. Frankel of Ken M. Frankel, P.A., Pompano Beach, and Ralph O.
Anderson of Ralph O. Anderson, P.A., Fort Lauderdale, for appellees Doris
LaRiviere and Daniel LaRiviere.

   Daniel J. Santaniello and Edgardo Ferreyra, Jr., of Luks, Santaniello,
Petrillo & Jones, Fort Lauderdale, for appellee The Hertz Corporation.

PER CURIAM.

   Affirmed.

GERBER, C.J., GROSS and FORST, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.